Order issued Octobe         , 2012




                                              In The
                                  (Court of Apprats
                         'Sift jiDistrirt of &rxas at Dallas
                                       No. 05-10-01375-CV


                         IN THE INTEREST OF C.H.C. AND S.M.C.


                                            ORDER

       The Court has before it appellee's October 25, 2012 motion to file supplemental clerk's

record. On September 21, 2012, counsel for appellee infonned the Court that she had requested the

Collin County District Clerk to prepare a supplemental clerk's record containing certain documents.

This Court filed that supplemental clerk's record on October 1, 2012. Appellee's current motion

requests that this Court file a supplemental clerk's record containing the same documents included

in the supplemental clerk's record filed on October 1, 2012. The motion does not appear to request

the filing of any additional documents. Because those do ents were part of the supplemental

clerk's record filed on October 1, 2012, we DENY                   tion a




                                                          MOSELEY
                                                       PRESIDING JUSTICE